Citation Nr: 1415894	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran failed to report for a Board videoconference hearing in September 2012, without demonstrating good cause.   


FINDING OF FACT

The Veteran's PTSD does not produce occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in July 2006.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Service connection was granted for PTSD by the RO in April 2009.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service and private treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for psychiatric impairment in March 2009; and afforded the Veteran the opportunity to give testimony before the Board.  The Veteran indicated in May 2010 that he was not able to talk freely with the QTC examiner who provided the VA examination, and that the examiner would cut him short.  However, the VA examination by QTC and other evidence of record is adequate as it contains all information sufficient to apply applicable rating criteria.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  


The Veteran appeals the denial of a rating greater than 30 percent for his service-connected PTSD.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods, but the conclusion reached is that a rating higher than 30 percent is not warranted for any part of the rating period.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

The Veteran's claim was filed on June 26, 2006.  Accordingly, only impairment demonstrated since that time is to be considered in arriving at the current disability rating.  

On evaluation by E. W. Hoeper, M.D. in August 2006, the Veteran reported panic attacks 1 time per week, nightmares 1-2 times per week in the past 2 months, flashbacks 4 times per month, night sweats once per week, startle responses, and hypervigilance.  He denied intrusive thoughts and indicated that he socialized rarely with family.  He reported misplacing things once a week, going from room to room, and forgetting what he has been told.  In October 2006, he reported socializing with friends some.  Similar reports were given in January and May 2007.  GAFs for these visits were reported to be 55, 65, 50, and 50.  

In January 2008, the Veteran was socializing at church and with friends and family.  In April 2008, he reported losing a friend/neighbor and socializing with friends and family frequently, and in August 2008 he indicated that he did this occasionally.  

On QTC examination in March 2009, the Veteran reported that he kept distance from people due to his symptoms, which were constant.  He had not been hospitalized or received emergency room treatment for his PTSD.  The Veteran had been a surveyor for 38 years.  His relationships with his supervisor and co-workers were good.  He had not lost any time from work.  He had been avoidant before psychiatric medication.  The Veteran reported persistent recurrent recollections of his Vietnam stressors, with the recollections happening several times per week.  He reported persistent intense distress/anger at exposure to similar events, and avoiding cues of the traumatizing events.  He had holes in his memory and a persistent sense of a foreshortened future, and a persistent, markedly diminished interest or participation in significant activities.  He had lost interest in most things, much more since his wife died.  He had a persistent feeling of detachment or estrangement from others, like he did not fit in.  He had persistent difficultly falling or staying asleep, persistent irritability or outbursts of anger/being short-tempered, and a persistent exaggerated startle response.  As well, he reported persistent difficulty concentrating and with hypervigilance.  

On mental status examination, his orientation was normal, and his appearance, hygiene, and behavior was appropriate.  He had poor eye contact, but his affect, mood, communication, and speech were normal.  He showed impaired attention and focus.  No delusions or hallucinations were observed, though the Veteran reported having them at times.  Obsessional rituals did not interfere with routine activities.  His thought processes were appropriate and he was able to read and understand directions.  He did not have slowness of thought or appear confused, and his judgment was not impaired.  Abstract thinking was normal, and homicidal and suicidal ideation was absent.  His memory was mildly impaired, represented by forgetting names, directions, recent events, and what he was going to do, but his memory had been better on medication.  The diagnosis was PTSD and the GAF was 70.  The examiner noted that he could work, but that he had a lot of anxiety and was avoidant.  He did not have difficulty performing activities of daily living.  The best description of his current psychiatric impairment was that his psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, but that he was functioning satisfactorily with routine behavior, self-care, and normal conversation.  

On evaluation by Dr. Hoeper in June 2009, the Veteran reported socializing with friends and family occasionally and that he had a son in law returning from Iraq.  He was feeling pretty good.  His GAF was 40.  In August 2009, he was socializing with friends and family frequently.  In May 2010, the Veteran reported that his PTSD was pretty good and that he had been socializing with church, family, and kin.  In August 2010, he reported that his PTSD was pretty good.  In February 2011, he reported 5-6 hours of sleep per night, nightmares decreased to 1-2 times per week, and panic attacks 2 times per week, lasting 1-2 minutes.  His GAF was 45.  In August 2011, panic attacks were once a week for 5 minutes.  In November 2011 and February 2012, he reported getting 6 hours of sleep per night and nightmares 1-3 times per week.  

There is no question that the Veteran's PTSD causes some impairment.  However, after carefully reviewing the evidence of record in light of the regulatory rating criteria, the Board is compelled to conclude that the current 30 percent rating accurately reflects the demonstrated symptoms and impairment.  Although the symptoms set forth in the rating criteria are examples of the type and degree of symptoms that would justify a particular rating, the evidence in this case clearly paints a picture of an individual whose PTSD symptoms are most in keeping with those listed for a 30 percent rating.  In this regard, the record shows that the Veteran has been socializing some, particularly with church, family, and kin, and that he has friends.  His affect is not flat, no circumstantial, circumlocutory, or stereotyped speech has been reported, he does not have impaired judgment, and there is no disturbance of motivation.  He has been working as a surveyor, apparently without any significant problems being caused by his PTSD.  It appears that he has established and maintained effective work and social relationships.  Panic attacks have been up to 2 times per week, but they are short-lived.  The examiner in March 2009 indicated, after thoroughly examining him, that his psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, but that he was functioning satisfactorily with routine behavior, self-care, and normal conversation.  This falls exactly within the 30 percent rating criteria.  

The Veteran's GAFs have been reported to be from 40 to 70, and the Veteran made mention of the fact in May 2010 that Dr. Hoeper had given him a GAF of 40, compared to 70 by the QTC examiner, but the important facts here are that Dr. Hoeper indicated in June 2010 that the Veteran has had moderate impairment in his ability to sustain social and work relationships, and that the examiner in March 2009 indicated that he had lost no time from employment and that his relationships with his supervisor and co-workers were good.  Also, the Veteran has described his PTSD as pretty good.  The Veteran conceded in June 2009 that his symptoms had not interfered with his employment, and in May 2010, he reported that his PTSD did interfere with his employment, but not as bad as it could if he did not work alone.  Moderate interference with employment is contemplated by the 30 percent rating assigned.  

The Veteran has never been hospitalized for his PTSD and instead is treated merely with medication and outpatient visits about every few months.  He has had appropriate appearance, hygiene, and behavior on evaluation, with normal affect, mood, communication, speech, and thoughts.  His symptoms do not produce or nearly approximate reduced reliability and productivity.  

The Veteran noted in May 2010 that he was medicated when seen by the QTC examiner.  However, what is important is how much impairment is being caused by his PTSD.  The Veteran indicated in June 2009 that he felt more weight was being given to the QTC examination report than to the reports from Dr. Hoeper.  However, the significant information from both the QTC examiner and Dr. Hoeper is essentially the same as it applies to rating the Veteran, and it indicates that there is no more than moderate impairment from his PTSD and that no more than a 30 percent rating is warranted.  The Veteran indicated in May 2008 that he knows another Veteran who was in Pleiku, where the Veteran was during his Vietnam experiences in service, and that Veteran is receiving a 100 percent rating.  However, the current Veteran's rating is to be based on the degree of impairment his own PTSD is causing him.  

The Board stresses to the Veteran that it does not doubt that the PTSD results in impairment.  However, the Veteran's current impairment is reflected accurately by the current 30 percent rating.  The Board is bound to apply the regulatory criteria.  Should his PTSD increase in severity in the future, the Veteran may file a new claim for an increased rating. 

Extraschedular 

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Code for the disability at issue.  He has described his psychiatric symptoms and the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

There is also no evidence in the record (or allegation) that the Veteran's disability has rendered him unemployable.  The evidence demonstrates that he has been working as a surveyor during the majority of the claim period.  Accordingly, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The preponderance of the evidence is against a higher rating and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An initial rating higher than 30 percent for PTSD is not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


